NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hollow needle (claims 12 and 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections



If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01. The title should specify the feature of the adjustable sealing element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011052927 (Ho) in view of Manion et al. (U.S. Patent No. 5132087).
Regarding claim 1, WO 2011052927 discloses an isolation container 1 for processing a blood sample comprising: a proximal reservoir 11 having a diameter; a medial reservoir 13 in fluid communication with the proximal reservoir, the medial reservoir having a diameter which is less than the diameter of the proximal reservoir; a distal 12 reservoir positioned opposite the medial reservoir from the proximal reservoir, the distal reservoir being in fluid communication with the transparent medial reservoir, the distal reservoir having a diameter which is greater than the diameter of the transparent medial reservoir; and an adjustable sealing element 31 in sealing engagement with a portion of a side wall of the distal reservoir, said adjustable sealing 
Manion et al. discloses an isolation container for processing a sample comprising a transparent reservoir for identifying and measuring the buffy coat (col. 2 lines 6-10). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the part of the container for holding the buffy coat of WO 2011052927 to be transparent such as the container of Manion et al. for the purpose of identifying and measuring the buffy coat (Abstract).
Regarding claim 2, WO 2011052927 discloses a handle 30 and/or 32 engaged with the sealing element 31.
Regarding claim 3, WO 2011052927 discloses a threaded connection between the handle and the sealing element (Fig. 2).
Regarding claim 4, WO 2011052927 discloses a removable cap 20 closing an opening into the proximal reservoir.
Regarding claim 5, WO 2011052927 does not disclose wherein a magnifying lens operatively associated with the transparent medial reservoir.
Manion et al. discloses a magnifying lens operatively associated with the part of the transparent container holding the buffy coat (col. 2 lines 6-10). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of WO 2011052927 with the magnifying lens of Manion et al. at the medial reservoir for the purpose of identifying and measuring the buffy coat (Abstract).
Regarding claim 6, WO 2011052927 discloses a blood sample processing system comprising: an isolation container 1 comprising: a proximal reservoir 11 having a diameter; a medial reservoir 13 in fluid communication with the proximal reservoir, the medial reservoir having a diameter which is less than the diameter of the proximal reservoir; a distal reservoir 12 positioned opposite the medial reservoir from the proximal reservoir, the distal reservoir being in fluid communication with the transparent medial reservoir, the distal reservoir having a diameter which is greater than the diameter of the transparent medial reservoir; and an adjustable sealing element 31 in sealing engagement with a portion of a side wall of the distal reservoir, said adjustable sealing element providing for an increase or a decrease of a volume within the distal reservoir (Fig. 2); and a sample withdrawal apparatus 40 configured to withdraw a fluid from the isolation container (Fig. 6), but does not disclose the medial reservoir is transparent.
Manion et al. discloses an isolation container for processing a sample comprising a transparent reservoir for identifying and measuring the buffy coat (col. 2 lines 6-10). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the part of the container for holding the buffy coat of WO 2011052927 to be transparent such as the container of Manion et al. for the purpose of identifying and measuring the buffy coat (Abstract).
Regarding claim 7, WO 2011052927 discloses a handle 30 and/or 32 engaged with the sealing element 31.
Regarding claim 8, WO 2011052927 discloses a threaded connection between the handle and the sealing element (Fig. 2).
Regarding claim 9, WO 2011052927 discloses a removable cap 20 closing an opening into the proximal reservoir.
Regarding claim 10, WO 2011052927 does not disclose wherein a magnifying lens operatively associated with the transparent medial reservoir.
Manion et al. discloses a magnifying lens operatively associated with the part of the transparent container holding the buffy coat (col. 2 lines 6-10). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of WO 2011052927 with the magnifying lens of Manion et al. at the medial reservoir for the purpose of identifying and measuring the buffy coat (Abstract).
Regarding claim 11, WO 2011052927 discloses a centrifuge comprising sample opening sized to receive the isolation container (e.g., page 7 lines 5-10 of English machine translation).
Regarding claim 13, WO 2011052927 discloses a method of processing a blood sample comprising: placing the blood sample into an isolation container 1 comprising; a proximal reservoir 11 having a diameter; a medial reservoir 13 in fluid communication with the proximal reservoir, the medial reservoir having a diameter which is less than the diameter of the proximal reservoir; a distal reservoir 12 positioned opposite the medial reservoir from the proximal reservoir, the distal reservoir being in fluid communication with the transparent medial reservoir, the distal reservoir having a diameter which is greater than the diameter of the transparent medial reservoir; and an adjustable sealing element 31 in sealing engagement with a portion of a side wall of the distal reservoir (Fig. 2), said adjustable sealing element providing for an increase or a 
Manion et al. discloses an isolation container for processing a sample comprising a transparent reservoir for identifying and measuring the buffy coat (col. 2 lines 6-10). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of WO 2011052927 to have the part of the container for holding the buffy coat be transparent as taught by Manion et al. for the purpose of identifying and measuring the buffy coat (Abstract).
Regarding claim 14, WO 2011052927 discloses wherein the selected blood constituent is a buffy coat (page 7 lines 5-10 of English machine translation).
Regarding claim 15, WO 2011052927 discloses causing the selected blood constituent to flow from the distal reservoir to the transparent medial reservoir by adjusting the position of the sealing element to cause a decrease in the volume within the distal reservoir (Fig. 2; page 7 lines 5-10 and lines 29-35 of English machine translation).
Regarding claim 16, WO 2011052927 discloses causing the selected blood constituent to flow from the proximal reservoir to the transparent medial reservoir by adjusting the position of the sealing element to cause an increase in the volume within the distal reservoir (Fig. 2; page 7 lines 5-10 and lines 29-35 of English machine translation).


Claims 12, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011052927 (Ho) in view of Manion et al. (U.S. Patent No. 5132087), as applied to claims 6 and 13 above, and further in view of Martinson et al. (U.S. Patent No. 5,686,238).
Regarding claim 12, modified WO 2011052927 discloses wherein the sample withdrawal apparatus comprises a syringe 40, but does not specifically teach a hollow needle.
Martinson et al. discloses a sample withdrawal apparatus comprising a syringe 20 and a hollow needle 22. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of modified WO 2011052927 with the hollow needle of Martinson et al. for the purpose of collecting a buffy coat fraction from a container (col. 8 lines 20-46).
Regarding claim 19, modified WO 2011052927 discloses providing a sample withdraw apparatus comprising a syringe; removing the cap from the opening into the proximal reservoir; inserting the syringe through the opening into the proximal reservoir and into fluid communication with the selected blood constituent in the transparent medial reservoir; and withdrawing the selected blood constituent into the syringe (page 7 lines 11-49), but does not disclose a hollow needle on the syringe and viewing the selected blood constituent through a transparent side wall of the transparent medial reservoir.
Martinson et al. discloses a sample withdrawal apparatus comprising a syringe 20 and a hollow needle 22. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified WO 2011052927 with the hollow needle of Martinson et al. for the purpose of collecting a buffy coat fraction from a container (col. 8 lines 20-46).
Manion et al. discloses viewing the selected blood constituent through a transparent side wall of the transparent medial reservoir (col. 2 lines 6-10). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the part of the container for holding the buffy coat of WO 2011052927 to be transparent such as the container of Manion et al. for the purpose of identifying and measuring the buffy coat (Abstract).
Regarding claim 20, WO 2011052927 does not disclose viewing the selected blood constituent through a magnifying lens operatively associated with the transparent side wall of the transparent medial reservoir.
Manion et al. discloses viewing the selected blood constituent through a magnifying lens operatively associated with the transparent side wall of the transparent medial reservoir (col. 2 lines 6-10). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of WO 2011052927 with the magnifying lens of Manion et al. at the medial reservoir for the purpose of identifying and measuring the buffy coat (Abstract).

Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011052927 (Ho) in view of Manion et al. (U.S. Patent No. 5132087), as applied to claim 13 above, and further in view of KR 100988220 (Woo).
Regarding claim 17, modified WO 2011052927 does not disclose removing a handle engaged with the sealing element by unthreading a threaded connection between the handle and the sealing element.
 KR 100988220 discloses removing a handle 234 engaged with the sealing element 218 by unthreading a threaded connection 222 between the handle and the sealing element. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of WO 2011052927 to have the threaded connection of KR 100988220 for the purpose of detaching a push rod to the plunger of the blood component separator for mounting the container into a centrifuge (page 6 lines 14-19 of English machine translation; Fig. 1-4).
Regarding claim 18, modified WO 2011052927 discloses closing an opening into the proximal reservoir with a removable cap 20 (page 6 lines 26-30), but does not explicitly teach this is done prior to centrifuging the blood within the isolation container.
KR 100988220 discloses closing an opening into the proximal reservoir with a removable cap 262 prior to centrifuging the blood within the isolation container 200 (page 5 lines 16-21 of English machine translation). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified WO 2011052927 with the removable cap of KR 100988220 for the purpose of mounting the container for centrifugation (page 5 lines 16-21 of English machine translation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.